Fourth Court of Appeals
                                      San Antonio, Texas
                                             July 27, 2017

                                         No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
              Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                                  v.

                               WHATABURGER OF ALICE, LTD.,
                                       Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-01431
                             Honorable Gloria Saldana, Judge Presiding


                                            ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice


           Appellee’s motion for rehearing is DENIED.


                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.


                                                        ___________________________________
                                                        Luz Estrada
                                                        Chief Deputy Clerk